GRIFFIN, Judge.
We agree with defendant that the information charging burglary and petit theft of property of Mr. Cajigas should not have been consolidated for trial with the crimes perpetrated on Treskovich and Schweir; accordingly the convictions for burglary and petit theft in case no. 89-7581 are reversed and remanded for a new trial. Finfrock v. State, 507 So.2d 1230 (Fla. 5th DCA 1987). There is no merit to appellant’s other points on appeal.
REVERSED and REMANDED.
DAUKSCH and COBB, JJ., concur.